Mr. Justice Yantis delivered the opinion of the court: Claimant, on February 7, 1934, filed her complaint alleging that on May 14, 1933, an Illinois State truck backed into her Packard car and that as a result thereof, she had to have the- left front fender of her car straightened and refinished, at a total expense of Nine and Seventy-five/100 Dollars ($9.75). The Attorney General has filed a motion to dismiss the claim for the reason the declaration does not state a cause of action for which an award could properly be made. The declaration is drawn on the theory that “The State is liable for injuries caused by the negligent conduct of its employees.’’ “The State, however, is not liable for damages caused by the negligence of its servants, agents or-employees, unless there is a Statute expressly making it so liable. This rule has been uniformly held to apply to all cases considered by the present court. ’ ’ Braun vs. State, 6 C. C. R. 104. Reliable Coal & Mining Co. vs. State, 7 C. R. R. 56. The motion of the Attorney General to dismiss the claim is allowed and the claim is dismissed.